Citation Nr: 0402656	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  99-23 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for 
hyperthyroidism with secondary hypothyroidism, currently 
evaluated as 30 percent disabling.

2.  Entitlement to service connection for obesity, claimed as 
secondary to service-connected hyperthyroidism with secondary 
hypothyroidism.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected hyperthyroidism 
with secondary hypothyroidism.

4.  Entitlement to service connection for type II diabetes 
mellitus, claimed as secondary to service-connected 
hyperthyroidism with secondary hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from December 1968 to 
December 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously in February 2001 
when it was remanded for additional development.  In October 
2002 this case was again remanded for additional development.  
The additional development has been completed.

The issues of entitlement to service connection for obesity; 
entitlement to service connection for hypertension, claimed 
as secondary to service-connected hyperthyroidism with 
secondary hypothyroidism; and entitlement to service 
connection for type II diabetes mellitus, claimed as 
secondary to service-connected hyperthyroidism with secondary 
hypothyroidism will be addressed in the REMAND section of 
this decision.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

3.  The appellant's hyperthyroidism with secondary 
hypothyroidism is manifested by a euthyroid state and mild 
exophthalmus.


CONCLUSION OF LAW

The criteria for a disability evaluation greater than 30 
percent for hyperthyroidism with secondary hypothyroidism 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Codes 7900, 
7903 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1999 the appellant was treated for his thyroid 
disorder by M. B., M.D. (Dr B.)  The appellant's thyroid-
stimulating hormone was up slightly.  His free T4 was 0.85.  
It was unclear what dose of medication the appellant was 
taking.

At a July 1999 VA thyroid and parathyroid diseases 
examination, the appellant reported that he was diagnosed 
with hyperthyroidism in approximately 1971 while in service.  
He weighed 115 pounds at that time.  He was treated with 
radioactive iodine, and, approximately one month later, he 
weighed 180 pounds.  He was currently treated for his thyroid 
disorder by Dr B.  The appellant also reported that his 
weight had increased progressively through the years.  He 
tired easily and was sluggish.  His current medication was 
levothyroxine, Synthroid, which he took daily.  He also 
complained of nervousness and chronic constipation.  On 
examination, the appellant weighed 329.7 pounds.  His height 
was 5' 11".  His blood pressure was 150/93.  His pulse was 
81.  His neck showed no bruits or distended neck veins.  The 
neck was supple and without masses.  The appellant was in no 
acute distress, alert, and oriented.  He was markedly obese 
and somewhat slow mentally.  Cardiovascular evaluation showed 
regular rate and rhythm with no murmurs or cardiomegaly.  The 
examiner diagnosed hyperthyroidism, treated with radioactive 
iodine with resultant hypothyroidism on supplemental therapy.  
The appellant was euthyroid on treatment.  

In June 2000 the appellant was examined by L. N., M.D. (Dr. 
N.).  The appellant was obese.  He was normal cephalic with a 
large neck.  There was no lymphadenopathy and no thyroid 
mass.  The appellant was treated with Synthroid daily.  His 
last-recorded thyroid stimulating hormone level was 8.3 in 
June 1999.  Dr. N. diagnosed hypothyroidism status post 
iodine-131 therapy for Graves' disease.

In June 2001 the appellant submitted an advertisement for the 
weight loss supplement Thyrox.  The advertisement discusses 
the function of the thyroid.  The advertisement notes that 
the statements in the advertisement had not been evaluated by 
the Food and Drug Administration and that the products were 
not intended to diagnose, treat, cure, or prevent disease.

At a July 2001 VA thyroid and parathyroid diseases 
examination, the examiner reviewed the appellant's claims 
folder.  Service medical records showed treatment of the 
appellant for Graves' disease or hyperthyroidism with 
radioiodine in 1969.  These records also showed follow-up 
examinations with the beginning of levothyroxine therapy.  
The examiner also reviewed reports of multiple previous VA 
examinations and records from the appellant's private 
physician.  The examiner noted a free thyroxine value of 1.27 
nanograms per milliliter on October 23, 2000, with a 
reference range of 0.75-1.85.  The appellant had been 
prescribed levothyroxine daily.  The appellant was fully 
employed as a night watchman/guard at a warehouse.  His 
duties included other warehouse work as well.  The appellant 
complained that he was easily fatigued, tired, sluggish, 
sleepy, and had a weak feeling.  He was able to function 
mentally satisfactorily and had no neurological problems.  He 
had hypertension for which he was being treated.  His 
gastrointestinal symptoms included heartburn and much gas 
with belching and flatulence.  He had no symptoms due to 
pressure on the larynx or the esophagus.  He had no 
particular heat or cold intolerance.  He tended to be 
constipated.  He had gained weight over the years.  He was on 
eye drops for glaucoma.  He attributed his glaucoma to his 
bulging eyeballs.  His height was 5' 11".  He weighed 329 
pounds.  His pulse was 81.  His blood pressure was 150/93.  
The appellant was a well-developed, morbidly obese male in no 
distress.  Palpation of the obese neck was difficult, but 
there was no mass palpable in the thyroid area.  Muscle 
strength was considered to be normal.  There was nothing to 
suggest myxedema.  Clinically, the appellant was euthyroid.  
There was mild exophthalmus.  There was no lid lag.  
Extraocular motions were normal and symmetrical in both eyes.  
Pupils reacted normally to light directly, consensually, and 
to accommodation.  A photograph was taken depicting the 
appellant's mild exophthalmus.  The examiner diagnosed 
Graves' disease, treated with radioiodine in 1969, secondary 
hypothyroidism, requiring levothyroxine therapy; mild 
exophthalmus; glaucoma; hypertension, on treatment; obesity; 
and Type II diabetes mellitus.  Laboratory testing showed a 
free thyroxine value of 1.17 nanograms per milliliter, with a 
reference range of 0.71-1.85.  As part of a July 2001 VA 
stomach, duodenum, and peritoneal adhesions examination, the 
examiner noted that the appellant tended to be constipated 
with hard stool.  The appellant appeared to be massively 
obese as if he had had slow weight gain over the decades.

At a July 2002 VA diabetes mellitus examination, the examiner 
reviewed the appellant's claims folder, including service 
medical records and current private medical records, and VA 
medical center folder and took a history from the appellant.  
The appellant's past medical history was significant for type 
II diabetes mellitus since 1992 without any complications; 
Graves' disease, diagnosed in 1969, for which the appellant 
underwent radioactive iodine-131 treatment and subsequently 
developed iatrogenic hypothyroidism and had required thyroid 
supplementation since that time; gastroesophageal reflux 
disease, diagnosed in August 2001; morbid obesity; 
hypertension; degenerative joint disease of the cervical 
spine; chronic venous insufficiency of the lower extremities 
with edema and stasis dermatitis requiring diuretics; and 
glaucoma.  The appellant was noted to have had Graves' 
disease in March 1970 when he was evaluated for complaints of 
weakness, fatigue, and weight loss.  He was found to have a 
goiter.  His pulse at that time was 110.  He weighed 160 
pounds.  There was no indication of hair loss.  His blood 
pressure was stable and without elevation.  His glucoses were 
normal, and there was no evidence that he was exhibiting any 
impaired glucose tolerance or a problem such as type II 
diabetes mellitus.

With regard to the appellant's obesity, the examiner added 
that there was no indication that the appellant had any 
specific problem with his thyroid to cause a weight gain.  
The thyroid hormone was always normal according to available 
medical records.  The appellant may have shown a one-point 
value change of the thyroid-stimulating hormone; however, 
once his physician increased his dosage of levothyroxine, the 
thyroid-stimulating hormone returned to the appropriate 
range.  The appellant was overweight, and his medical records 
indicated that he had a problem with obesity.  The appellant 
had been maintained in a euthyroid state through his 
supplementation; therefore, there had been no indication that 
the treatment of his thyroid disorder had created a 
"hypothyroid state" to the degree of causing the appellant 
to gain weight.  Therefore, his obesity was exogenous and not 
related to his thyroid disorder.  Laboratory testing showed a 
free thyroxine value of 0.96 nanograms per milliliter, with a 
reference range of 0.59-1.17.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), overruled in part by Kuzma 
v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003); 
VAOPGCPREC 11-2000 (Nov. 27, 2000) (determining that the VCAA 
is more favorable to claimants than the law in effect prior 
to its enactment).  As discussed below, the RO fulfilled its 
duties to inform and assist the appellant on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the appellant is not prejudiced by appellate 
review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In an October 23, 2002 
letter, the RO informed the appellant of the type of evidence 
needed to substantiate his claim for a higher disability 
rating.  The RO also informed the appellant that VA would 
assist in obtaining identified records, but that it was his 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  A Supplemental Statement of the Case 
(SSOC) dated in March 2003 described the evidence that was 
used in deciding the appellant's claim.

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the SSOC and the letter 
informed the appellant of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.  Further, in March 2003 the 
appellant indicated that he understood what evidence was 
needed to support his claim, what evidence VA would attempt 
to obtain, what evidence VA already had pertaining to his 
claim and what evidence he needed to furnish in connection 
with his claim.

As for VA's duty to assist a veteran, the appellant's service 
medical records and private medical records have been 
obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  As for VA's duty to 
obtain any medical examinations, the appellant was provided 
examinations in July 1999, July 2001, and July 2002.  The 
Board notes that in March 2003 the appellant indicated that 
he was unaware of any additional sources of evidence.  The 
appellant requested additional time to submit a medical 
statement from an endocrinologist.  The appellant was 
provided an additional 60 days to submit such evidence.  In 
April 2003 the appellant again requested additional time to 
submit evidence from an endocrinologist.  The RO granted an 
extension until July 1, 2003.  In a June 24, 2003 statement, 
the appellant requested an additional six months to submit 
evidence.  The appellant did not submit or identify the 
source for any additional evidence at that time.  On July 7, 
2003, the RO denied the appellant's request for a third 
extension.  The appellant was advised that if he submitted 
additional evidence it would be forwarded to the Board for 
appropriate consideration.  On July 30, 2003, the RO returned 
the appellant's case to the Board.  In an August 14, 2003 
Written Brief Presentation, the appellant's representative 
said that there was no additional evidence to submit.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, the RO's efforts 
have complied with the instructions contained in the February 
2001 and October 2002 Remands from the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2002).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2002); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2002).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2002), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2002).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).

The appellant's service-connected hyperthyroidism with 
secondary hypothyroidism is currently evaluated as 30 percent 
disabling under Diagnostic Code 7900-7903.  In the selection 
of code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2002).  The hyphenated 
diagnostic code in this case indicates that the disease of 
hyperthyroidism under Diagnostic Code 7900 is the service-
connected disorder, and hypothyroidism under Diagnostic Code 
7903 is a residual condition.

Under Diagnostic Code 7903, a 30 percent disability rating is 
assigned for hypothyroidism manifested by fatigability, 
constipation and mental sluggishness.  To warrant a 60 
percent rating under this code, the disability must be 
productive of muscular weakness, mental disturbance 
(dementia, slowing of thought, depression), and weight gain.  
A 100 percent rating under this code is warranted when the 
condition is manifested by cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance, 
bradycardia (less than 60 beats per minute), and sleepiness.  
38 C.F.R. § 4.119, Diagnostic Code 7903 (2002).

Although the appellant has complained of multiple symptoms 
that he attributes to his thyroid disorder, he has repeatedly 
been found to be euthyroid and there is no medical evidence 
substantiating the presence of any of the symptoms or 
manifestations required for a 60 percent evaluation.  The 
Board concludes that entitlement to an evaluation higher than 
30 percent is not warranted under Diagnostic Code 7903 or any 
other applicable diagnostic code.  Although the appellant is 
obese and weight gain is one of the criteria required for a 
60 percent evaluation under Diagnostic Code 7903, his weight 
gain has not been attributed to his thyroid disorder.  See 61 
Fed. Reg. 20,440, 20,441 (May 7, 1996) ("There are special 
characteristics of the weight gain associated with 
hypothyroidism that distinguish it from the weight gain seen 
in simple obesity.  The weight gain in hypothyroidism is 
largely due to fluid retention, which appears as ascites, 
pleural effusion, edema of the extremities, or even edema of 
the nervous system. . . . This type of weight gain is 
unlikely to be confused with obesity."  (citations 
omitted)).  Although the appellant complained of a weak 
feeling, his muscle strength has been noted to be normal.  
Further, the examiner in July 2002 noted that the appellant 
had never been significantly hypothyroid and had always had a 
normal free thyroid hormone value.  He had been maintained in 
a euthyroid state through his supplementation.  Accordingly, 
the preponderance of the evidence is against a 60 percent 
disability rating under this diagnostic code.

The Board has also considered whether the appellant is 
entitled to a higher disability rating under Diagnostic Code 
7900 for hyperthyroidism.  Under Diagnostic Code 7900, a 60 
percent disability evaluation requires emotional instability, 
tachycardia, fatigability and increased pulse pressure or 
blood pressure.  A 100 percent disability evaluation requires 
thyroid enlargement, tachycardia (more than 100 beats per 
minute), eye involvement, muscular weakness, loss of weight, 
and sympathetic nervous system, cardiovascular, or 
gastrointestinal symptoms.  38 C.F.R. 4.119, Diagnostic Code 
7900 (2002).  An evaluation higher than 30 percent is not 
warranted under this code.  Again, although the appellant 
complains of fatigability, he has been consistently 
euthyroid.  His hypertension has been determined to not be a 
symptom of his thyroid disorder.  There is no evidence of 
emotional instability or tachycardia.

Accordingly, the preponderance of the evidence is against the 
appellant's claim of entitlement to an increased evaluation 
for hyperthyroidism with secondary hypothyroidism, currently 
evaluated as 30 percent disabling.  Indeed, the appellant's 
symptoms are best described by the criteria for a 10 percent 
evaluation under Diagnostic Code 7900 and 7903 for 
hyperthyroidism or hypothyroidism with continuous medication 
required for control of the condition.


ORDER

Entitlement to an increased evaluation for hyperthyroidism 
with secondary hypothyroidism, currently evaluated as 30 
percent disabling, is denied.


REMAND

In a March 2002 rating decision, the RO denied entitlement to 
service connection for hypertension, diabetes, and obesity, 
all claimed as secondary to the appellant's service-connected 
hyperthyroidism with secondary hypothyroidism.  In March 2003 
the appellant filed at the RO a statement expressing his 
disagreement with the adjudicative determination denying 
service connection and a desire to contest the result.  This 
is sufficient to qualify as a Notice of Disagreement with 
regard to these issues.  See 38 C.F.R. § 20.201 (2002).  
Because no SOC has been provided on these issues, the 
appellant has not had an opportunity to perfect an appeal.  
In a case in which a claimant has expressed timely 
disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue a statement 
of the case.  The Board must remand these issues to the RO 
for that purpose.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) (holding that where a notice of disagreement is 
received by VA, the appellate process has commenced and the 
appellant is entitled to a Statement of the Case on the 
issue).

Accordingly, this case is REMANDED for the following:

The appellant and his representative 
should be furnished an SOC and given the 
opportunity to respond thereto.  The SOC 
should address the appellant's claims of 
entitlement to service connection for 
obesity; entitlement to service 
connection for hypertension, claimed as 
secondary to service-connected 
hyperthyroidism with secondary 
hypothyroidism; and entitlement to 
service connection for type II diabetes 
mellitus, claimed as secondary to 
service-connected hyperthyroidism with 
secondary hypothyroidism.  

The statement of the case should set 
forth all pertinent laws and regulations, 
and should include a discussion of the 
application of those laws and regulations 
to the evidence.  If any of the claims 
remains denied, the appellant and his 
representative must be notified of the 
time limit within which an adequate 
substantive appeal must be filed and of 
the requirements for an adequate 
substantive appeal in order to perfect an 
appeal of these issues.  If, and only if, 
a timely and adequate substantive appeal 
is received, the claim should then be 
returned to the Board for further review, 
as appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


